Citation Nr: 0948340	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 
1978 and from July 1979 to April 1981.  He died in April 
2004, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a May 2008 decision, the Board denied the claim on appeal.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Based on a 
February 2009 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in March 2009 for development in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the November 2004 VA medical opinion, on which the May 2008 
Board decision relied, was inadequate for rating purposes.  
Accordingly, in order to prevent prejudice to the appellant, 
the May 2008 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the May 
2008 decision by the Board had never been issued.


FINDING OF FACT

The competent medical evidence of record shows that a 
disability incurred in or aggravated by military service 
contributed substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for service connection for the cause of the 
Veteran's death as the Board is taking action favorable to 
the appellant by granting service connection for the cause of 
the Veteran's death.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in April 2004 at the age of 55.  The 
certificate of death reported the immediate cause of death 
was metastatic carcinoma of unknown primary.  There were no 
underlying or contributing causes of death listed.  The 
appellant claims that the cause of the Veteran's death was 
related to his active military service.  Specifically, she 
claims that his service-connected diabetes mellitus 
contributed to cause his death.

At the time of the Veteran's death, service connection was in 
effect for diabetes mellitus with erectile dysfunction; 
diabetic retinopathy with visual field deficit associated 
with diabetes mellitus; weakness, right upper extremity, 
residual of cerebrovascular accidents; facial weakness and 
sensory loss with slurred speech, residual of cerebrovascular 
accidents associated with diabetes mellitus; weakness, right 
lower extremity, residual of cerebrovascular accidents 
associated with diabetes mellitus; diabetic peripheral 
neuropathy, left lower extremity; and diabetic peripheral 
neuropathy, right lower extremity.

The Veteran's service treatment records are negative for any 
diagnosis of carcinoma.

An April 2004 note from a private physician stated that the 
Veteran "died from metastatic disease of unknown primary 
complicated by fluctuating sugars, renal failure[,] anorexia, 
[and] poorly controlled diabetes.  All of the above factors 
are not mentioned in the death certificate."

A November 2004 VA medical opinion report stated that the 
Veteran's claims file had been reviewed, including the April 
2004 note from a private physician.  The examiner stated that

[t]he Death Certificate indicates that 
the Veteran died of a metastatic 
Adenocarcinoma of unknown primary 
etiology.  The cancer involved liver, 
bone, lymph tissue and possibly kidneys.

The Veteran did have Diabetes with 
secondary complications.  However it is 
more likely than not that his fluctuating 
blood glucose was caused by his wide 
spread cancer.

OPINION: It is my opinion that though the 
Veteran did have Diabetes with secondary 
effects, It is lease [sic] likely that 
Duabetes [sic] did cause or play a 
significant role in the Veterans [sic] 
cause of death.

In a March 2005 Questionnaire as to Cause of Veteran's Death, 
the private physician who wrote the April 2004 note stated 
that the Veteran's "death was caused by metastatic disease 
of unknown primary and poorly controlled sugars, acute renal 
failure. . . .  It is a possibility that poorly controlled 
sugars, acute renal failure complicated by anorexia might 
have caused coma and accelerated death."

In a May 2009 Questionnaire as to Cause of Veteran's Death, a 
private physician stated that "[d]iabetes contributed and 
would be considered a principle cause of death due to 
multiple years of debility and numerous complications arising 
from the diabetes (stroke, neuropathy, nephropathy, 
retinopathy) . . . It is my opinion diabetes is a 
contributory cause of death."

In a June 2009 letter, the private physician who wrote the 
May 2009 Questionnaire stated that the Veteran's medical 
records had been reviewed.  The physician provided an 
extensive and detailed review of the medical evidence leading 
up to, and following, the Veteran's death.  The physician 
then discussed the medical findings in these records in 
detail, stating that though the Veteran died of cancer, his 
health had experienced a prolonged and steady decline due to 
multiple other disorders, specifically including diabetes 
mellitus.  On this basis, the physician concluded that

[i]t is my opinion therefore that the 
diabetes diagnosed in [the Veteran] 
created a significant weakening in his 
bodily functions and contributed to his 
early death.  It is my opinion this 
condition is just as likely to be true as 
not true based upon a review of these 
records nothing the diabetes was a 
significant factor in his health 
issues. . . . his diabetes clearly 
influenced his outcome and led to an 
early termination of his life.  Diabetes 
increased [the] magnitude of the impact 
of his metastatic cancer.

In a June 2009 letter, the examiner who wrote the April 2004 
note and the March 2005 Questionnaire stated that the 
Veteran's "death was just as likely as not due to metastatic 
disease of unknown primary hastened by his diabetes."

The competent medical evidence of record shows that a 
disability incurred in or aggravated by military service 
contributed substantially or materially to cause the 
Veteran's death.  Prior to the Veteran's death, service 
connection was in effect for diabetes mellitus.  The 
Veteran's certificate of death did not indicate that diabetes 
mellitus contributed to cause the Veteran's death in any 
manner.  However, the physician who certified the certificate 
of death was the same person who provided the April 2004 
note, the March 2005 Questionnaire, and the June 2009 letter.  
While the April 2004 note and the March 2005 Questionnaire 
used language that was non-conclusive in nature, the June 
2009 letter clearly demonstrated that the physician who 
certified the Veteran's certificate of death believed that 
the Veteran's service-connected diabetes mellitus 
"hastened" his death.  This opinion is corroborated by a 
second private physician, who provided the May 2009 
Questionnaire and the comprehensive June 2009 letter.  This 
second private physician agreed that the Veteran's 
service-connected diabetes mellitus contributed to cause the 
Veteran's death.

The only medical evidence of record which states that the 
Veteran's service-connected diabetes mellitus did not 
contribute to cause his death is the November 2004 VA medical 
opinion.  However, as stated above, the February 2009 Joint 
Motion specifically found that this medical opinion was 
inadequate for rating purposes.  As such, it does not provide 
competent medical evidence regarding the cause of the 
Veteran's death.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that a disability incurred in military service 
contributed substantially or materially to cause the 
Veteran's death.  As such, service connection for the cause 
of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The May 9, 2008 decision of the Board is vacated.

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


